Citation Nr: 0017549	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  95-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a higher evaluation for a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to May 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for 
degenerative joint disease of the right knee, effective from 
May 19, 1994; the veteran appealed for a higher rating.  In a 
January 2000 decision, the RO assigned a 30 percent rating 
for the right knee disability, effective June 11, 1999.  As 
this is an initial rating case, the Board has considered 
"staged ratings" for the right knee disability (i.e., 
different percentage ratings during different periods of 
time, based on the facts found).  Fenderson v. West, 12 
Vet.App. 119 (1999).  


FINDINGS OF FACT

1.  During the period from May 19, 1994 to June 10, 1999, the 
veteran's right knee disability was manifested by arthritis 
with slight limitation of motion, and no instability.

2.  During the period since June 11, 1999, the veteran's 
right knee disability is manifested by arthritis with slight 
limitation of motion, plus severe instability.  


CONCLUSIONS OF LAW

1.  During the period from May 19, 1994 to June 10, 1999, the 
right knee disability was no more than 10 percent disabling 
based on arthritis with limitation of motion.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (1999).

2.  Since June 11, 1999, the right knee disability has been 
10 percent based on arthritis with limitation of motion, plus 
30 percent disabling based on instability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from April 1993 
to May 1994.  

Pre-service medical records dated from 1980 to 1981 reflect 
treatment for a medial meniscus tear in the right knee.  A 
December 1980 treatment note shows that the veteran had a 
history of an old tear in the anterior cruciate ligament, and 
indicates that he underwent a partial medial meniscectomy.

A review of the veteran's service medical records shows that 
he was treated for degenerative joint disease of the right 
knee.  A May 1993 X-ray study shows moderate osteoarthritis 
of the right knee, with degenerative changes of the patello-
femoral joint.  A December 1993 medical board report shows 
that the veteran complained of significant right knee pain 
and swelling.  On examination of the right knee, there was 
trace effusion, no joint line tenderness, and a negative 
Lachman's test.  There was no anterior or posterior drawer, 
and the veteran's knee was stable to valgus and varus stress.  
McMurray's test was negative, and on range of motion, 
significant crepitus was palpated within the knee joint.  The 
examiner diagnosed significant degenerative joint disease of 
the medial compartment and the patella of the right knee.  A 
December 1993 treatment note indicates that other than pain 
with increased activity, the veteran's knee was stable 
without other significant pathology.  The diagnosis was 
degenerative arthritis of the right knee.  Following physical 
evaluation board proceedings, the veteran was discharged from 
service on May 18, 1994, with severance pay, due to the right 
knee disability.

At a September 1994 VA examination, the veteran complained of 
constant right knee pain which was occasionally aggravated by 
standing for an hour or more or by climbing stairs.  On 
examination, there was no tenderness or effusion, no 
swelling, no deformity, and no anterior-posterior or lateral 
instability.  Range of motion was from 0 to 120 degrees, with 
pain from 100 to 120 degrees.  The circumference of the 
thighs was equal, while the circumference of the right calf 
was 16 inches, and the circumference of the left calf was 17 
inches, revealing some atrophy of the right lower leg.  An X-
ray study showed moderate degenerative changes of the right 
knee including productive spurring about the margins of the 
distal femur and proximal tibia, mild narrowing of the medial 
compartment and narrowing of the patellofemoral compartment 
with productive changes along the posterior patellar margins.  
There was a 11/2-millimeter ossicle in the soft tissues 
posterior to the distal femur.  The right knee was otherwise 
unremarkable.  The diagnosis was arthralgia of the right 
knee.

In a November 1994 decision, the RO granted service 
connection and a 10 percent rating for degenerative joint 
disease of the right knee, effective May 19, 1994 (day after 
discharge from service).  The RO determined that the 
veteran's right knee disability existed prior to military 
service and was aggravated by service.

By memoranda dated in May 1995, the veteran's representative 
asserted that the right knee disability was more disabling 
than currently evaluated, and that the atrophy of the 
veteran's right lower leg was caused by the right knee 
disability.

By a statement dated in August 1995, the veteran asserted 
that his right knee disability was more disabling than 
currently evaluated, and said the disability limited his 
activities.  He said his right knee locked when he drove for 
long periods.

By a letter to the veteran dated in June 1998, the RO 
requested that he submit copies of medical records reflecting 
treatment for a right knee disability since September 1994.  
The veteran did not submit any medical records or report any 
medical treatment.

At a June 11, 1999 examination for the VA (performed 
overseas), the veteran complained of a severe dull pain 
throughout his right knee, especially when sitting for long 
periods and when descending stairs.  He said that driving for 
more than one hour was troublesome, and that he was unable to 
run or play sports due to pain.  He said his knee sometimes 
gave way when he walked, and flexion of the knee was limited 
by pain and blockage.  He reported that when he exercised, 
the knee swelled.  He said he took pain medication five times 
weekly.  He stated that he was unable to walk or cycle more 
than one hour, and he had constant weakness and instability.  
He stated that he did not use a brace.  On examination, the 
right leg was 941/2 centimeters in length, while the left was 
95 centimeters; the examiner opined that such was probably 
due to a limited extension of the knee on the right side.  
There was atrophy of the right quadriceps, which measured 471/2 
centimeters (the left was 481/2 centimeters) and atrophy of the 
right calf, which measured 391/2 centimeters (the left was 42 
centimeters).  Passive range of motion was from 5 to 120 
degrees, and active range of motion was from 5 to 115 
degrees.  The examiner indicated that passive extension was 
performed to 0 degrees, while active extension was performed 
to 5 degrees.  Active flexion was painful from 90 to 115 
degrees, and passive flexion was painful from 90 to 120 
degrees.  The examiner indicated that pain limited the 
veteran's functional ability as shown by his decreased active 
flexion, and said there was excess tiredness due to pain on 
motion and when the veteran was seated for long periods.  

There was slight effusion of the right knee joint, tenderness 
along the antero-medial joint line, and to a lesser extent 
along the postero-medial joint line.  There was tenderness 
over the medial femoral condyle at the insertion of the 
medial collateral ligament.  The medial collateral ligaments 
were stable in varus neutral at 30 degrees, and were painful 
on stress in valgus neutral at 30 degrees.  There was a 
positive anterior drawer test of more than 10 millimeters, 
indicating a torn anterior cruciate ligament.  There was 
laxity of the posterior cruciate ligament; a drawer test was 
performed and the ligament appeared intact.  On McMurray's 
test, there was a positive clunk on the medial side.  An X-
ray study of the right knee showed very pronounced spurring 
of the distal ends of the femur and the proximal ends of the 
tibia medially and laterally, but more severe on the medial 
sides.  There was also osteophyte formation at the cranial 
and caudal posterior sides of the patella, with marked 
narrowing of the patello-femoral joint space and severe 
narrowing of the medial compartment, but less so on the 
lateral side.  

A magnetic resonance imaging study (MRI) showed extreme 
arthritis with extended osteophyte formation of the edges.  
The anterior cruciate ligament was ruptured or absent.  The 
posterior cruciate ligament appeared intact.  There appeared 
to be postoperative thickening or fibrosis dorsally in the 
knee joint, with effusion and a collection of fluid by the 
medial collateral ligament.  The medial meniscus appeared 
absent, and the lateral meniscus appeared intact.  The 
examiner concluded that the veteran's right knee was very 
pathological with extreme arthritis, effusion, an absent 
anterior cruciate ligament, a possible medial meniscus lesion 
(although such was not shown on MRI), fibrosis, and an 
overstressed medial collateral ligament.

In a January 2000 decision, the RO assigned a 30 percent 
rating for the right knee disability, effective June 11, 1999 
(date of the VA examination), and characterized the 
disability as degenerative joint disease of the right knee, 
with deficiency of the anterior cruciate ligament.


II.  Analysis

The veteran claims his right knee disability should be rated 
higher than 10 percent from May 19, 1994 to June 10, 1999, 
and higher than 30 percent since June 11, 1999.  His claim is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 4.71a, Code 
5257.

The Board notes that the veteran's right knee disability 
includes traumatic arthritis. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is at 
least some limitation of motion, but which would not be rated 
compensable under a limitation-of-motion code, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints affected by arthritis.  Further, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97.  

A.	Entitlement to a Rating Higher than 10 Percent for a 
Right Knee Disability from May 19, 1994 to June 10, 1999

A December 1993 medical board report notes the veteran's 
right knee was stable to valgus and varus stress.  The 
diagnosis was significant degenerative joint disease of the 
medial compartment and the patella of the right knee.  A 
December 1993 treatment note indicates that other than pain 
with increased activity, the veteran's knee was stable 
without other significant pathology.  The veteran was 
discharged from service on May 18, 1994, due to his right 
knee disability, and service connection and compensation were 
made effective the day after service discharge (i.e., on May 
19, 1994).

The only post-service medical evidence dated prior to June 
11, 1999 is a report of a September 1994 VA examination.  
This examination showed no tenderness or effusion, no 
swelling, no deformity, and no anterior-posterior or lateral 
instability.  Range of motion was from 0 to 120 degrees, with 
pain from 100 to 120 degrees.  An X-ray study showed moderate 
degenerative changes of the right knee, with joint space 
narrowing.

During the period from May 19, 1994 to June 10, 1999, there 
is no medical evidence of even slight recurrent subluxation 
or lateral instability, and thus a compensable rating higher 
under Code 5257 is not in order.  38 C.F.R. § 4.31.

The range of motion of the veteran's right knee at the 
September 1994 VA examination is noncompensable under 
limitation-of-motion Codes 5260 and 5261. However, the 
presence of arthritis of the right knee, with at least some 
limitation of motion, supports a 10 percent rating under 
Codes 5003 and 5010.  There is no evidence that any pain on 
use of the joint resulted in limitation of motion to a degree 
which would support a higher rating during the period in 
question.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In conclusion, the veteran's right knee disability was 
properly rated 10 percent disabling during the period from 
May 19, 1994 to June 10, 1999, based on arthritis with 
limitation of motion.

The Board finds that the preponderance of the evidence is 
against a rating higher than 10 percent for the right knee 
disability during the period from May 19, 1994 to June 10, 
1999.  Consequently, the benefit-of-the-doubt rule does not 
apply, and this aspect of the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.	Entitlement to a Rating Higher than 30 percent from June 
11, 1999

The only medical evidence dated from June 11, 1999 is a 
report of a VA examination performed on that day.  Such 
examination shows that the veteran's right knee disability is 
manifested by active range of motion from 5 to 115 degrees, 
with pain on motion from 90 to 115 degrees.  The examiner 
indicated that pain limited the veteran's functional ability 
as shown by his decreased active flexion, and said there was 
excess tiredness due to pain on motion.  There was slight 
effusion, joint-line tenderness, a torn or missing anterior 
cruciate ligament, laxity of the posterior cruciate ligament, 
and extreme arthritis of the right knee.  An MRI showed that 
the medial meniscus was absent and the lateral meniscus was 
intact.  The examiner concluded that the veteran's right knee 
was very pathological with extreme arthritis, effusion, an 
absent anterior cruciate ligament, a possible medial meniscus 
lesion (although such was not shown on MRI), fibrosis, and an 
overstressed medial collateral ligament.
  
The file shows that since June 11, 1999 there is evidence 
that the veteran has arthritis with limitation of motion, as 
well as lateral instability, of the right knee.  

As to instability, the medical evidence suggests severe 
instability, and the Board (after considering the benefit-of-
the-doubt rule of 38 U.S.C.A. § 5107(b)) finds that a 30 
percent rating is warranted under Code 5257 for severe 
instability.  This is the maximum rating available under this 
code.  

Additionally, the Board finds that a separate 10 percent 
rating is warranted for arthritis with slight limitation of 
motion.  Actual range of motion would be rated noncompensable 
under limitation-of-motion codes, but the presence of 
arthritis with at least some limitation of motion supports a 
10 percent rating.  38 C.F.R. § 4.71a, Codes 5003, 5010, 
5260, 5261; VAOPGCPREC 9-98 and 23-97.  Additional limitation 
of motion due to pain on use or during flare-ups, to the 
extent required for a rating in excess of 10 percent, has not 
been shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

In conclusion, since June 11, 1999, the veteran's right knee 
disability is to be rated 10 percent based on arthritis with 
limitation of motion, plus 30 percent based on instability.  
To this extent, the claim for a higher rating is granted.


ORDER

The service-connected right knee disability is to be rated 10 
percent from May 19, 1994 to June 10, 1999 based on arthritis 
with limitation of motion; and effective from June 11, 1999 
it is to be rated 10 percent based on arthritis with 
limitation of motion, plus 30 percent based on instability.  
To the extent indicated, a higher rating for the right knee 
disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

